Undercofler, Presiding Justice.
Charlie Alexander was convicted of murder and sentenced to life in prison. He appeals this judgment on the general grounds and on the charge on implied malice. We affirm.
The jury was authorized to find that the defendant did not shoot his victim in self-defense. Thús his challenge to the verdict on the general grounds does not present cause for reversal.
Nor, considering the evidence, did the court err in charging on implied malice. Jordan v. State, 232 Ga. 749 (208 SE2d 840) (1974), is distinguishable because in the present case the state presented an eyewitness whose testimony was not exculpatory of the defendant. The charge on implied malice was, therefore, authorized by the evidence and was not erroneous. Jones v. State, 234 Ga. 108 (214 SE2d 544) (1975). The judgment must be affirmed.

Judgment affirmed.


All the Justices concur. Bowles, J., not participating.